Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12,13,16,17,21,23,27,28,30-33,35-37,40-45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments now recite limitations not clearly disclosed in original specification.  The following limitations raise new issues of new matter: the second set of grooves extending in a direction that ‘bisects a circular arc length between two closest grooves of first set’, ‘the circular arc length being disposed along a circle defined by the first predetermined radial distance,’ ‘the securing holes being a third predetermined distance’ that is ‘between the first and second distances,’ ‘each groove of second set extends…through a respective securing hole,’ ‘the grooves of both sets and securing holes being equal in number, the holes being equal distant and between grooves of  first and second sets.’

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,13,16,17,21,23,27,28,30-33,35-37,40-45  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12,23,27 are unclear. Do the grooves of the second set actually ‘bisect the arc length?’ How does something bisect a length? A length is a measurement. The groove does not actually bisect the arc, the longitudinal axis of the groove does. What are the ‘two closest grooves?’ Closest to what? How is a length ‘disposed? How is a circle defined by first predetermined length?  What exactly are the first, second and third predetermined lengths in the claims?  The grooves are elongate so where does the ‘distance’ begin measurement? The first radial distance and second radial distance are not clearly defined as the beginning or end of grooves but look to be arbitrary in the figures. The first ends or second ends? Claim 43, how is the third distance between the first and second distances? Again where is this measurement taken from on the elongated grooves or securing holes.  The ‘securing holes’ is not found in the specification. The holes are referred to ‘screw holes.’ Claim 43, do the grooves of the second set extend ‘through a securing hole?’ This is unclear. Only the longitudinal axis extends through the screw hole not the groove itself, thereby rendering the claim indefinite. Claim 44, each hole is not disposed ‘between each groove.’  That sounds as if each hole is part of each groove.  Each hole is disposed between two adjacent grooves of the first set of grooves.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12,13,16, 21,23, 27,28,30-33,35-37,40,41,45 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/011289 in view of Bouvier-3517466.
WO ‘289 discloses a floor polisher machine with a disc 4 having grooves 10 to detachably fix carrier plates 2 via male part 12 having abrasive elements 3, the grooves have inclined side walls and are conical in shape and wider toward the center of the disc than toward the circumferential edge, the grooves/plates are at a specific distance equidistant from center and spaced evenly around in a concentric manner, wherein the groove is formed in the disc, and wherein there are a plurality of equally spaced screw holes 19 to attach disk to grinding machine.  WO’289 does not disclose two concentric rows of carrier plates/abrasive elements, wherein the rows are different distances from the center.  However, Bouvier teaches a grinding plate 6 having fixing means for detachably fixing grinding members 1.  Bouvier teaches that the grinding members 1 are spaced at two different distances from the center to form two concentric rows of evenly spaced abrasive elements, wherein the rows have the same number of elements (8) and the elements in one row are positioned between elements of the another row. The outer circle shows the outer abrasive elements/fixing groove along an outer circumference and the inner circle shows the inner concentric set of abrasive elements/fixing grooves, wherein the outer row overlaps the inner row by 30%.

[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    404
    587
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the grinding plate/apparatus of WO'289 with two circular/concentric rows of abrasive elements (along with their fixing grooves), as taught by Bouvier, in order to decrease the size of abrasive elements while increasing abrasive coverage of plate to provide a more efficient grinding operation and to allow cost effective and easy replacement of smaller worn out elements. This arrangement of overlapping abrasive elements also includes overlapping fixing grooves since the grooves are same size and spacing as abrasive elements.  In addition, two concentric rows of abrasive elements allows the grinding plate of Bergstrand to be larger with a greater number of elements in two rows which would provide more efficient grinding of larger floor areas.  Bergstrand consists of one row. Bouvier teaches multiple rows.  Bergstrand in view of Bouvier would teach one of ordinary skill in the art to form a disc with two or more concentric rows and therefore, to form a disc consisting of two rows, such as the outer two rows of Bouvier, which have equal number of grinding elements,  would be within the level of ordinary skill. The grooves/grinding elements of Bouvier shown in the second inner row (blue line) appear to bisect an imaginary circular arc of two grooves/grinding elements of the first outer row (red line) . Although each inner row element may not be depicted to show perfect bisection of imaginary arc, the figures aren’t always to scale, and in addition, some are shown to bisect the arc and all the grooves along inner circle intersect the arc lengths of the outer circle.  To have all the inner grooves bisect the outer arc formed by two outer grooves would have been an obvious design choice to one of ordinary skill since some of the inner grooves of Bouvier bisect or are close to bisecting the outer arcs.
In regard to the spacing of the grooves of the outer row relative to the inner row, wherein the widest portion of outer row is closer to center the than narrow portion of inner row (i.e. the grooves overlap), Bouvier shows the claimed subject matter and the spacing of grooves determines the spacing of abrasive elements. And the exact spacing would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. As shown by Bouvier, the different concentric rows are spaced at different amounts from outer row toward 2nd and 3rd inner row teaching that the spacing of abrasive elements and fixing means (taught by WO’289) is an obvious design expedient.
The number of abrasive elements in either row and the pattern of elements would be an obvious design choice to one of ordinary skill dependent on machining parameters and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.  Therefore, as per claim 45, to only have two rows of fixing means and no two along same radial line would be within the level of ordinary skill in the art.
Regarding claims 33,40, WO’289 in view of Bouvier do not show the second ends of the grooves of the second fixing means opening into the center of disc. However, to have closed second ends or open ends that extend into center opening would have been an obvious design choice since the design of a closed end or open end does not affect the functionality of the fixing means fixing the carrier plate to the disc. In addition, the design of the groove extending into the opening is a slight variation of the groove having a closed end and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Regarding claims 23,30-32,35-37, 41 the claims are drawn to the geometry of the grooves for fixing a male corresponding part. WO’289 discloses using a dovetail geometry with slopes of sidewalls tapering from bottom of groove to top of groove. However, to use any geometry of the grooves (such as sloping out and sloping in sidewalls) to match with the male corresponding part geometry would have been an obvious design choice since the geometry of the groove does not affect the functionality of the fixing means fixing the carrier plate (with corresponding male part) to the disc. In addition, the geometry of the groove with different slopes is a slight variation of the groove having a dovetail shape and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO and Bouvier as applied to claims above, and further in view of Sexton-5,567,503.
WO ‘289 discloses a floor polisher machine with a disc 4 having grooves 10 to detachably fix carrier plates 2 via male part 12 having abrasive elements 3, the grooves have inclined side walls and are conical in shape and wider toward the center of the disc than toward the circumferential edge, the grooves/plates are at a specific distance equidistant from center and spaced evenly around in a concentric manner, wherein the groove is formed in the disc, and wherein there are a plurality of equally spaced screw holes 19 to attach disk to grinding machine.  WO’289 does not disclose two concentric rows of carrier plates/abrasive elements, wherein the rows are different distances from the center.  However, Bouvier teaches a grinding plate 6 having fixing means for detachably fixing grinding members 1.  Bouvier teaches that the grinding members 1 are spaced at two different distances from the center to form two concentric rows of evenly spaced abrasive elements, wherein the rows have the same number of elements (8) and the elements in one row are positioned between elements of the another row. The red circle shows the outer abrasive elements along an outer circumference and the blue circle shows the inner concentric set of abrasive elements, wherein the outer row overlaps the inner row by 30%.
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the grinding plate/apparatus of WO'289 with an two circular/concentric row of abrasive elements, as taught by Bouvier, in order to decrease the size of abrasive elements while increasing abrasive coverage of plate to provide a more efficient grinding operation and to allow cost effective and easy replacement of smaller worn out elements. In addition, two concentric rows of abrasive elements allows the grinding plate of Bergstrand to be larger with a greater number of elements in two rows which would provide more efficient grinding of larger floor areas. Bergstrand consists of one row. Bouvier teaches multiple rows.  Bergstrand in view of Bouvier would teach one of ordinary skill in the art to form a disc with two or more concentric rows and therefore, to form a disc consisting of two rows, such as the outer two rows of Bouvier, which have equal number of grinding elements,  would be within the level of ordinary skill. The grooves/grinding elements of Bouvier shown in the second inner row (blue line) appear to bisect an imaginary circular arc of two grooves/grinding elements of the first outer row (red line) . Although each inner row element may not be depicted to show perfect bisection of imaginary arc, the figures aren’t always to scale, and in addition, some are shown to bisect the arc and all the grooves along inner circle intersect the arc lengths of the outer circle.  To have all the inner grooves bisect the outer arc formed by two outer grooves would have been an obvious design choice to one of ordinary skill since some of the inner grooves of Bouvier bisect or are close to bisecting the outer arcs.
In regard to the spacing of the grooves of the outer row relative to the inner row, wherein the widest portion of outer row is closer to center the than narrow portion of inner row (i.e. the grooves overlap), the spacing of grooves determines the spacing of abrasive elements, and this spacing would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. As shown by Bouvier, the different concentric rows are spaced at different amounts from outer row toward 2nd and 3rd inner row teaching that the spacing of abrasive elements/fixing means is an obvious design expedient.
The grooves of WO’289 are formed in the plate and not between two brackets extending from the plate.  However, any known attaching means such as a groove within the plate itself or within two brackets on top of the plate would be an obvious design expedient. In addition, Sexton teaches at Fig 5, a grinding disc 40 with an element 46 having two side brackets extending upward, wherein the fixing plate 52 carries an abrasive element and has a dovetail 60 to fit within groove 48 formed by two brackets.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide WO’289 with any known attaching means, such as two brackets extending upward from plate to form groove to receive carrier of abrasive element, in order to be able to attach abrasive elements at any location without needing pre-formed grooves.
Claims 42-44 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO and Bouvier as applied to claims above, and further in view of Hayashi-5586930.
WO ‘289 discloses a floor polisher machine with a disc 4 having grooves 10 to detachably fix carrier plates 2 via male part 12 having abrasive elements 3, the grooves have inclined side walls and are conical in shape and wider toward the center of the disc than toward the circumferential edge, the grooves/plates are at a specific distance equidistant from center and spaced evenly around in a concentric manner, wherein the groove is formed in the disc, and wherein there are a plurality of equally spaced screw holes 19 to attach disk to grinding machine.  WO’289 does not disclose two concentric rows of carrier plates/abrasive elements, wherein the rows are different distances from the center.  However, Bouvier teaches a grinding plate 6 having fixing means for detachably fixing grinding members 1.  Bouvier teaches that the grinding members 1 are spaced at two different distances from the center to form two concentric rows of evenly spaced abrasive elements, wherein the rows have the same number of elements (8) and the elements in one row are positioned between elements of the another row. The red circle shows the outer abrasive elements along an outer circumference and the blue circle shows the inner concentric set of abrasive elements, wherein the outer row overlaps the inner row by 30%.
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the grinding plate/apparatus of WO'289 with an two circular/concentric row of abrasive elements, as taught by Bouvier, in order to decrease the size of abrasive elements while increasing abrasive coverage of plate to provide a more efficient grinding operation and to allow cost effective and easy replacement of smaller worn out elements. In addition, two concentric rows of abrasive elements allows the grinding plate of Bergstrand to be larger with a greater number of elements in two rows which would provide more efficient grinding of larger floor areas. Bergstrand consists of one row. Bouvier teaches multiple rows.  Bergstrand in view of Bouvier would teach one of ordinary skill in the art to form a disc with two or more concentric rows and therefore, to form a disc consisting of two rows, such as the outer two rows of Bouvier, which have equal number of grinding elements,  would be within the level of ordinary skill. The grooves/grinding elements of Bouvier shown in the second inner row (blue line) appear to bisect an imaginary circular arc of two grooves/grinding elements of the first outer row (red line) . Although each inner row element may not be depicted to show perfect bisection of imaginary arc, the figures aren’t always to scale, and in addition, some are shown to bisect the arc and all the grooves along inner circle intersect the arc lengths of the outer circle.  To have all the inner grooves bisect the outer arc formed by two outer grooves would have been an obvious design choice to one of ordinary skill since some of the inner grooves of Bouvier bisect or are close to bisecting the outer arcs.
In regard to the spacing of the grooves of the outer row relative to the inner row, wherein the widest portion of outer row is closer to center the than narrow portion of inner row (i.e. the grooves overlap), the spacing of grooves determines the spacing of abrasive elements, and this spacing would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. As shown by Bouvier, the different concentric rows are spaced at different amounts from outer row toward 2nd and 3rd inner row teaching that the spacing of abrasive elements/fixing means is an obvious design expedient.
The screw holes 19 of WO’289 are formed in the plate at a second distance than elongated grooves. The combination of Bergstrand and Bouvier would create two rows of grooves equally spaced apart around disk with screw holes equally spaced around disk.  To have screw holes: at distances between the first and second distances (cl 42), at a distance with second set groove axis running through screw hole (cl43), or having same number of screw holes as first and second set grooves with holes located between first and second grooves would have been an obvious design expedient since Bergstrand(WO289) shows equally distance screw holes around disk at a different distance than grooves, and the choice of location radially and around disk (between grooves) of holes would have been obvious to one of ordinary skill in the art to ensure secure connection to machine and to maintain balance of disk. In addition, Hayashi, teaches at Fig 1, a grinding disc 6 with grinding elements 5, the grinding elements comprising two rows at different distances from center and equally spaced around disk with securing holes 8 equally placed around disk and at different radial distances, where some of the holes at a distance and location such that the grinding element securing groove of first set has an axis that runs through securing hole. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the combination disk of WO’289 and Bouvier with any number of securing holes and at any desired location, such as those claimed, in order to ensure secure connection to machine and maintain balance of the disk.


Response to Arguments

Applicant’s argument on page 9 drawn to the limitations drawn to 112, 1st and 2nd rejections, are not persuasive.  These limitations raise new matter issues and 112 , 2nd problems as detailed above.  In addition, the exact spacing of the inner row to outer to exactly bisect the outer row arc would be an obvious design choice and Bouvier shows some on the inner circle bisect some of the arcs of the outer circle of elements. Applicant argues that Figs 2a and 2b show the rejected limitations. However, there is no corresponding written description in the specification.  Additionally, the two (first and second) predetermined distances represented by r1 and r2, respectively, are not clearly indicative of the groove position since these radii cut through the grooves and there is not a specific ‘predetermined distance’ associated with either end of the groove. The radii seem arbitrarily placed through the grooves.  Therefore, this poses a problem not remedied by the figures. Also, on page 10, Applicant argues that the ‘groove extends in a direction that passes through the middle (bisects) the arc of two adjacent grooves.’ However, it is clear that the longitudinal axis of the groove intersects/bisects the arc not the groove itself and therefore the 112 rejections are upheld. In addition, there is no written description in the original disclosure that says the longitudinal axis of each groove of second set bisects and arc between adjacent grooves of the first set of grooves.  Although the figures appear this is the case to claim an exact bisection is not supported.
	Arguments on page 11 drawn to claim 42 are not persuasive. Since the first and second distances appear to be arbitrary (not definitive with respect to either end of the grooves) then the third distance is also arbitrary and not necessarily ‘between’ the first and second distances.
	Regarding claim 43, the grooves of the second set do not extend through the holes, only the longitudinal axes appear to extend through a portion of the holes. Again the exact point where the axes extend through the holes is not in the written description.
	Regarding claim 44 and the arguments drawn to the grooves and holes being ‘equidistant,’ this language is not found in the specification and because the figures appear to show even spacing does not provide exact spacing and to now claim ‘equidistant’ is new matter.
	Applicant argues on page that the spacing of ‘even distribution is preferred to achieve a balanced disc’ and that the 103 rejection falls short of teaching this.  However, the fixing means of Bergstrand are equally spaced and those of Bouvier, “to insure proper balance of the final body, these cavities (fixing means) should be located in pairs directly across the axis and arbor hole C from one another at equal distances” (col 3, lines 11-14).  Therefore, Bouvier does address the balancing and equal spacing of the cavities/fixing means grooves across the axis and hole C. Applicant argues that this criticality cannot be mere selection of design choice.  But Bouvier already discusses the criticality and importance of balancing the grooves and distancing them equally about the axis and hole C.  Therefore, this argument is not persuasive and the importance of exact positioning of the grooves around the disk is therefore addressed by Bouvier for a balanced disk.  One of ordinary skill would be motivated, based on Bouvier’s teaching of spacing the grooves equally around the disk.
	Arguments on page 13 regarding the second set of grooves ‘bisecting’ the arc between adjacent grooves of the first set have been addressed in that there is no disclosure that the axes of each groove actually ‘bisect’ the arc and furthermore, this exact placement would be obvious to one of ordinary skill based on the teachings of Bouvier.
	Newly added claim 45 has been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
March 27, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723